Matter of Steven O. v Trisha C. (2019 NY Slip Op 02451)





Matter of Steven O. v Trisha C.


2019 NY Slip Op 02451


Decided on April 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2019

Sweeny, J.P., Manzanet-Daniels, Kern, Singh, JJ.


8842

[*1]In re Steven O., Petitioner-Respondent,
vTrisha C., Respondent-Appellant.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Tennille M. Tatum-Evans, New York, attorney for the child.

Order, Family Court, Bronx County (Annette L. Guarino, Referee), entered on or about December 20, 2017, which, inter alia, granted the father sole custody of the subject child, unanimously affirmed, without costs.
There exists no basis upon which to disturb the determination that awarding custody to the father was in the child's best interests. The court had the benefit of a full evidentiary hearing at which it had the opportunity to hear the testimony of both parents and to assess their demeanor and credibility (see Eschbach v Eschbach, 56 NY2d 167, 173-174 [1982]; see Nelisso O. v Danny C., 70 AD3d 572, 572-573 [1st Dept 2010]. The court concluded that the father was financially stable, that both parents rely on the father's family to help care for and feed the child, get her to school consistently and on time, pick her up after school, help with her homework, and supervise overnight visits.
While the mother showed that she was employed, loved the child and presently had a stable home environment, the court's
finding that the father was capable of providing a more stable environment was supported by the record.
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2019
CLERK